Citation Nr: 9902243	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability, to include on a secondary basis, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Service connection for low back disability, including on 
a secondary basis, was denied in a Board decision dated in 
August 1965.

2.  A rating decision of September 1978 continued the denial 
of service connection for low back disability, including on a 
secondary basis, and no appeal was taken therefrom.

3.  An unappealed rating decision of August 1979 continued 
the denial of service connection for low back disability on a 
secondary basis.

4.  The evidence added to the record since the August 1979 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veterans claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for low back disability, including on a 
secondary basis, was denied in an August 1965 Board decision.  
A subsequent rating decision of September 1978 continued the 
denial of service connection, to include on a secondary 
basis, and no appeal was taken therefrom.  An unappealed 
August 1979 rating decision continued the denial of service 
connection for low back disability on a secondary basis.  
Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim for service connection for low back 
disability is that evidence added to the record since the 
August 1979 rating decision.  See Evans v. Brown, 9 Vet. App. 
273, at 284 (1996). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  In addition, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The evidence previously of record included service medical 
records, VA examination reports for September 1946, May 1954, 
October 1961, February 1967 and September 1978, and a VA 
hospital report for June 1947 which disclosed that the 
veteran reported first experiencing low back pain after 
service when he engaged in heavy lifting, that various low 
back disorders were diagnosed, and that he eventually 
underwent surgery for a herniated intervertebral disc.

The evidence of record additionally included several 
statements from physicians associated with the Adams Clinic 
documenting treatment for the veterans service connected and 
symptomatic right knee disability, and which indicated that 
the veterans right knee disability tended to exacerbate his 
low back symptoms.

The evidence added to the record includes VA treatment 
reports for June 1985 to October 1996 which document 
treatment of degenerative disc disease affecting the 
veterans spine, as well as right knee complaints.  In 
addressing the veterans low back disability the treatment 
records indicate that the veterans altered gait pattern 
resulting from his right knee disability had possibly 
exacerbated his low back symptoms.  

The VA treatment reports are clearly new, in that they were 
not on file at the time of the August 1979 decision and are 
not duplicative or cumulative of evidence previously of 
record.  Moreover, as the treatment reports suggest the 
possibility that the veterans service-connected right knee 
disability chronically aggravated his nonservice-connected 
low back disability, the Board finds the newly submitted 
evidence to be material as well.  Having determined that new 
and material evidence has been added to the record, the 
veterans claim for service connection for low back 
disability, including on a secondary basis, is reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for low back disability is 
granted. 


REMAND

Since new and material evidence has been submitted to reopen 
the claim for service connection for low back disability, the 
merits of the veteran's claim must be evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 141 (1991).  However, before that issue is 
reached, the Board believes that further development, to 
include additional examination of the veteran with requisite 
opinions, should be undertaken.

The Board also notes that the veteran, in a statement dated 
in July 1996, indicated that he was awarded disability 
benefits from the Social Security Administration (SSA) when 
he was 64 years of age.  The Board is of the opinion that the 
records upon which the determination by the SSA was based are 
potentially relevant to the veterans claim and should be 
obtained, if possible. 

Accordingly, this case is REMANDED to the  ROIC for the 
following actions:

1.  The  ROIC should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the ROIC should 
attempt to obtain copies of all 
pertinent records which have not 
already been obtained.

2.  The ROIC should attempt to 
obtain a copy of any SSA decision 
awarding the veteran disability 
benefits, as well as copies of the 
record upon which the veterans 
award of SSA disability benefits was 
based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA.

3.  Then, the ROIC should arrange 
for a VA orthopedic examination of 
the veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veterans low back disability.  
All indicated studies, tests and 
evaluations should be conducted and 
the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veterans 
current low back disability is 
etiologically related to service, or 
was caused or chronically worsened 
by the veterans service-connected 
right knee disability.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner prior to the 
examination.  The examination report 
is to reflect whether a review of 
the claims file was made.  The 
examination report must be typed. 

4.  Thereafter, the ROIC should 
ensure that the requested 
development has been conducted and 
completed in full.  Then, the ROIC 
should undertake any other indicated 
development and adjudicate the 
reopened claim for service 
connection for low back disability, 
including on a secondary basis, to 
include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995), based 
on a de novo review of the record.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified. 

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases 






that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
